UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2837



WILMA JEAN SALMONS,

                                              Plaintiff - Appellant,

          and


DAVID R. SALMONS,

                                                           Plaintiff,

          versus

DOLLAR GENERAL CORPORATION; DOLGENCORP, INCOR-
PORATED; TONY MONIODIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1416-AMD)


Submitted:   December 18, 1997             Decided:   January 6, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Wilma Jean Salmons, Appellant Pro Se. Neil Alan Morris, Julie
Lynette Kitze, NEIL A. MORRIS ASSOCIATES, P.C., Philadelphia,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Respon-
dents summary judgment on her gender and wage discrimination and

retaliation claims filed under the Equal Pay Act of 1963, 29 U.S.C.

§ 206(d) (1994), and Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000(e) (1994). We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Salmons v. Dollar General Corp., No. CA-95-1416-AMD (D. Md. Sept.
30, 1996; Nov. 20, 1996). We deny Dollar General Corporation's
motion to correct the docket. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED



                                2